Citation Nr: 0824795	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-33 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating higher than 20 percent for 
degenerative joint disease, status post medial menisectomy 
(right knee condition).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that increased 
the disability rating for the veteran's right knee condition 
from 0 to 20 percent disabling.

In his October 2006 Statement of Substantive Appeal, the 
veteran raised a claim of entitlement to an effective date 
earlier than July 14, 2004 for the 20 percent disability 
rating of his right knee condition.  The Board refers the 
claim to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.                   38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2007).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal. Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 C.F.R.    Part 4 (2007).  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.        
38 C.F.R. § 4.7 (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR   § 3.159(b)(1) (2007).  For an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37 at 5-6 (2008).

Records indicate that the veteran has been noncompensably 
service-connected for his right knee condition since March 
24, 1959.  In an October 2004 rating decision, the RO 
increased the disability rating for the veteran's right knee 
condition from 0 to 20 percent disabling, effective July 14, 
2004.

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran.  The RO provided the 
veteran with a notice letter in August 2004.  This notice 
letter did not specifically notify the veteran that he should 
provide evidence of the effect that worsening disabilities 
had on his employment and daily life (such as a specific 
measure or test).  The letter also did not notify the veteran 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the of the symptoms of the condition for which the 
disability compensation is being sought, including their 
severity and duration, and their impact on employment and 
daily life.  Thus, on remand the RO should provide corrective 
notice.  

The veteran contends that his right knee condition is more 
severe than the 20 percent rating reflects.  The veteran 
contends that at the time of his VA examination in September 
2004, his pain and range of motion were not accurately 
observed due to a recent steroid injection that provided him 
with temporary relief from the symptoms related to his right 
knee condition.  Further, the veteran contends that his 
physical abilities related to walking for a distance longer 
than one mile were not accurately reported, as the record 
does not reflect that the veteran stated that he could 
accomplish that task only with great pain.  

On VA examination in September 2004, the veteran reported he 
had experienced stiffness and pain since his 1953 in-service 
right knee injury and 1957 post-service surgery.  He reported 
that he had experienced constant pain measured by the veteran 
as a four or six on a ten-point scale, stiffness, swelling, 
instability, and fatigability.  The veteran denied instances 
of locking, heat or redness, flares of joint disease, 
additional surgery, and episodes of dislocation or 
subluxation.  The veteran reported the use of prescription 
anti-inflammatory medication and the occasional use of an 
elastic brace.  The veteran reported that his right knee 
condition affected his daily activities in that he had to 
avoid prolonged walking beyond one mile and heavy lifting.  
Upon examination, limitation by pain during movement of the 
joint was noted and the veteran's range of motion, measured 
on a 1-140 degree scale, was 0-122 for the right knee with 
pain throughout the movement and 0-129 for the left knee with 
no pain noted.  The examination revealed an enlarged right 
knee with degenerative joint disease and tenderness of the 
medial aspect.  The examination was negative for edema, 
instability, abnormal movement, abnormal gait, effusion, 
weakness, redness or heat, ankylosis, and inflammatory 
arthritis.  X-ray examination revealed degenerative changes 
especially in the medial compartment, shown as marked medial 
compartment joint space loss with subchondral sclerosis and 
marginal osteophyte formation.  Patellofemoral degenerative 
changes were also revealed.  The examiner determined that the 
veteran had degenerative joint disease.  

Based upon the above examination, the RO rated the veteran's 
right knee condition as 20 percent disabling under DC 5257.  
A 20 percent rating contemplates recurrent subluxation or 
lateral instability that is moderate in nature.  38 C.F.R. § 
4.71a, DC 5257.  

However, the medical evidence is negative for clinical 
findings of recurrent subluxation or lateral instability of 
the right knee.  While the veteran reported that he had 
experienced instability as a part of his medical history 
related to his right knee condition during his September 2004 
VA examination, examination revealed no ligamentous laxity or 
instability.  In fact, the October 2004 rating decision and 
the October 2006 Statement of the Case (SOC) specifically 
reported that no instability of the knee was noted upon VA 
examination.  As a 20 percent rating contemplates recurrent 
subluxation or lateral instability that is moderate in nature 
under DC 5257, and there is no evidence on record that the 
veteran has recurrent subluxation or lateral instability to 
any degree, it appears that a 20 percent rating under DC 5257 
was assigned in error.  This is particularly evident, as in 
the October 2006 SOC the RO acknowledged that based upon the 
clinical findings at the September 2004 VA examination, a 
compensable rating under DC 5257 was not warranted.

The RO appears to have considered the veteran's entitlement 
to compensable ratings under DCs 5259 and 5003 in granting 
the 20 percent rating.  Specifically, in the October 2006 SOC 
the RO determined that an evaluation of 10 percent was 
appropriate under DC 5259, as the veteran underwent 
symptomatic removal of semilunar cartilage.  Next, the RO 
determined that an evaluation of 10 percent was appropriate 
under DC 5003.  A 10 percent rating under DC 5003 
contemplates degenerative arthritis that results in painful 
or limited motion of a major joint or group of minor joints.  

Thus, while the evidence of record does not appear to support 
a 20 percent rating under DC 5257, it appears that the 
veteran may be entitled to compensable ratings under 
alternative diagnostic codes.  In VAOPGCPREC 23-97, the 
General Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under DC 5003 
and DC 5257, and that evaluation of a knee disability under 
both of these codes would not amount to pyramiding under 38 
C.F.R. § 4.14 (2007).  However, a separate rating must be 
based on additional compensable disability.  VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 
6 Vet. App. 259 (1994). 

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. Specifically, where 
a veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg. However, a separate rating 
must be based on additional compensable disability. 
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The veteran's disability rating under DC 5257 is protected.  
See 38 C.F.R.               § 3.951(b) (2007).  However, it 
appears that the current 20 percent rating under   DC 5257 
might not be appropriate.  It additionally appears that the 
veteran may be entitled to a compensable rating or ratings 
under alternative diagnostic codes.  In order to accord the 
veteran the full benefit of the law, the Board finds that a 
remand for readjudication by the RO in the first instance is 
appropriate.  See 38 C.F.R.         § 3.105(e) (2007). 

With regard to the veteran's contention that his disability 
is more severe than the current 20 percent rating reflects, 
the veteran was last afforded a VA examination in September 
2004.  VA's duty to assist includes the conduct of a thorough 
and comprehensive medical examination. Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The veteran 
asserted in his October 2006 Statement of Substantive Appeal 
that his condition was not accurately described in the report 
of VA examination, as he had recently received a steroid 
injection that lessened the pain and increased the range of 
motion in his right knee.  The veteran also asserted that his 
physical abilities were misreported, and that he was not able 
to walk for as long a distance as the examiner reported.  
Further, because the veteran has been granted an increase in 
rating for his right knee condition based upon diagnostic 
criteria related to symptoms of which medical evidence dated 
four years prior has failed to show he has, a new examination 
is in order so that the veteran's current right knee 
condition may be evaluated under correct diagnostic criteria. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that 
complies with the requirements of 
Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008).  Specifically, the notice should 
advise the veteran that to substantiate 
his claim for an increased rating, he 
must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increased severity of the 
disability and the effect that worsening 
has on his employment and daily life.  
The veteran should also be afforded a 
copy of the applicable criteria needed 
for increased (higher) ratings under the 
applicable Diagnostic Codes for rating a 
knee disability.  Also advise the veteran 
that if an increase in disability is 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0 percent to as much as 
100 percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
In addition, provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation, to 
include competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Schedule the veteran for an 
examination to determine the current 
severity of his service- connected 
right knee condition.  The claims file 
should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner 
should indicate in the examination 
report that the claims file was 
reviewed.  The examiner's report should 
include range-of-motion findings and 
findings as to any weakness, and should 
set forth all current complaints, 
findings and diagnoses.  The report 
should specifically address the 
presence of recurrent subluxation or 
lateral instability of the right knee.

The veteran should be advised of the 
consequences of his failure to report 
for a scheduled examination, pursuant 
to 38 C.F.R. § 3.655 (2007).

      3.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the claim for 
an increased rating for a right knee 
condition based upon the presence of 
instability, arthritis, and limited 
motion, to include consideration of 
VAOPGCPREC 23-97 and VAOPGCPREC 9-04.  
If it is determined that a compensable 
rating under DC 5257 is not 
appropriate, follow the provisions 
outlined in 38 C.F.R. § 3.105(e) 
regarding the reduction of ratings.  If 
further action remains adverse to the 
veteran, provide the veteran and any 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

